In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-20-00176-CV

METRO SOLUTIONS TEXAS, LLC AND              §   On Appeal from the 16th District
BRIAN RADICAN, Appellants                       Court

                                            §   of Denton County (19-10071-16)
V.
                                            §   December 2, 2021

CRAIG SMITH, Appellee                       §   Memorandum Opinion by Chief Justice
                                                Sudderth

                                     JUDGMENT

        This court has considered the record on appeal in this case and holds as

follows:

        It is ordered that the January 9, 2020 judgment of the trial court is vacated as

void.

        It is ordered that the December 6, 2019 judgment is modified to limit the

DTPA award to $24,639.39. It is further ordered that the portion of the trial court’s

December 6, 2019 judgment awarding attorney’s fees is reversed, and we remand the

case to the trial court for a new trial on attorney’s fees only. We affirm the remainder
of the trial court’s December 6, 2019 judgment as modified including the denial of

Craig Smith’s claims against Brian Radican.

      It is further ordered that each party shall pay their own costs of this appeal, for

which let execution issue.




                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth